DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 7/22/19 has been considered.

Drawings
	The drawings filed 7/18/19 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, in view of Applicant’s disclosure, the computer-readable medium is not explicitly limited to only statutory embodiments, the “computer-readable medium” includes both statutory embodiments and non-statutory embodiments. The broadest reasonable interpretation of "computer-readable medium" includes waves and signals, which are not considered statutory subject matter. See In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests adding the limitation "non-transitory" to claim 20 to limit the claim scope to encompass only statutory subject matter.  (“Subject Matter Eligibility of Computer Readable Media”, 1/26/2010, Kappos) Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulhaber JR United States Patent Application Publication US 2019/0156247.
Regarding claim 1, Faulhaber JR discloses a method for performing inferences using a machine learning model on a computing device, comprising: 
receiving a request to perform inferences on a data set using a machine learning model and performance metric targets for performance of the inferences (Faulhaber, para [0032], receives request to performs inference at dynamic router 108; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
performing a first inference on the data set using the machine learning model to meet a latency specified for generation of the first inference from receipt of the request (Faulhaber, para [0030], dynamic router to ML models performing inference; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
while performing the first inference, simultaneously identifying operational parameters resulting in inference performance approaching, meeting, or exceeding the performance metric targets based on the machine learning model and operational properties of a computing device (Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed; Faulhaber, para [0049-50], models are accessed and analyzed simultaneously); and 
applying the identified operational parameters to performance of subsequent inferences using the machine learning model (Faulhaber, para [0048], applies analytics engine to produce results).

Regarding claim 5, Faulhaber discloses the method of claim 1. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises: 
generating a plurality of sets of operational parameters, each set being associated with a different performance metric (Faulhaber, para [0029], ML models running inference code generate separate results); and 
selecting one of the plurality of sets of operational parameters having a performance metric closest to the performance metric targets (Faulhaber, para [0033], results generator selects results to send to clients).

Regarding claim 8, Faulhaber discloses the method of claim 1. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises inputting information about the machine learning model and the operational properties of the computing device into an operational parameter optimizer model trained using a training data set of performance data from previous inferences and performance metrics for the previous inferences (Faulhaber, para [0096], The ML model evaluator periodically generates model metrics during the training process and stores the model metrics in the training metrics data store. While the machine learning model is being trained, a user, via the user device, can access and retrieve the model metrics from the training metrics data store).

Regarding claim 12, Faulhaber discloses the method of claim 1. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises: transmitting, to an operational parameter optimizer model executing on a remote system, information about the machine learning model and the operational properties of the computing device; and receiving the operational parameters from the operational parameter optimizer model executing on the remote system (Faulhaber, para [0029, 0034], element 106 provides results 144 to clients 102 with better performing models).

Regarding claim 13, Faulhaber discloses a system, comprising: 
a processor; and 
a memory having instructions stored thereon which, when executed by the processor, performs an operation for performing inferences using a machine learning model on a computing device, the operation comprising: 
receiving a request to perform inferences on a data set using a machine learning model and performance metric targets for performance of the inferences (Faulhaber, para [0032], receives request to performs inference at dynamic router 108; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
performing a first inference on the data set using the machine learning model to meet a latency specified for generation of the first inference from receipt of the request (Faulhaber, para [0030], dynamic router to ML models performing inference; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
while performing the first inference, simultaneously identifying operational parameters resulting in inference performance approaching, meeting, or exceeding the performance metric targets based on the machine learning model and operational properties of a computing device (Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed; Faulhaber, para [0049-50], models are accessed and analyzed simultaneously); and 
applying the identified operational parameters to performance of subsequent inferences using the machine learning model (Faulhaber, para [0048], applies analytics engine to produce results).

Regarding claim 15, Faulhaber discloses the system of claim 13. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises: 
generating a plurality of sets of operational parameters, each set being associated with a different performance metric (Faulhaber, para [0029], ML models running inference code generate separate results); and 
selecting one of the plurality of sets of operational parameters having a performance metric closest to the performance metric targets (Faulhaber, para [0033], results generator selects results to send to clients).

Regarding claim 17, Faulhaber discloses the system of claim 13. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises inputting information about the machine learning model and the operational properties of the computing device into an operational parameter optimizer model trained using a training data set of performance data from previous inferences and performance metrics for the previous inferences (Faulhaber, para [0096], The ML model evaluator periodically generates model metrics during the training process and stores the model metrics in the training metrics data store. While the machine learning model is being trained, a user, via the user device, can access and retrieve the model metrics from the training metrics data store).

Regarding claim 19, Faulhaber discloses the system of claim 13. Faulhaber additionally discloses wherein identifying operational parameters resulting in inference performance approaching the performance metric targets based on the machine learning model and operational properties of the computing device comprises: transmitting, to an operational parameter optimizer model executing on a remote system, information about the machine learning model and the operational properties of the computing device; and receiving the operational parameters from the operational parameter optimizer model executing on the remote system (Faulhaber, para [0029, 0034], element 106 provides results 144 to clients 102 with better performing models).

Regarding claim 20, Faulhaber discloses a computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for performing inferences using a machine learning model on a computing device, the operation comprising: 
receiving a request to perform inferences on a data set using a machine learning model and performance metric targets for performance of the inferences (Faulhaber, para [0032], receives request to performs inference at dynamic router 108; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
performing a first inference on the data set using the machine learning model to meet a latency specified for generation of the first inference from receipt of the request (Faulhaber, para [0030], dynamic router to ML models performing inference; Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed, representing improving latency); 
while performing the first inference, simultaneously identifying operational parameters resulting in inference performance approaching, meeting, or exceeding the performance metric targets based on the machine learning model and operational properties of a computing device (Faulhaber, para [0038], analytics engine evaluates results and input data to be fed back into the dynamic router to be distributed to ML models for improving required time to executed; Faulhaber, para [0049-50], models are accessed and analyzed simultaneously); and 
applying the identified operational parameters to performance of subsequent inferences using the machine learning model (Faulhaber, para [0048], applies analytics engine to produce results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber JR United States Patent Application Publication US 2019/0156247 in view of Sanketi United States Patent Application Publication US 2019/0050749.
Regarding claim 2, Faulhaber discloses the method of claim 1. Faulhaber does not disclose the additional limitations of claim 2.
Sanketi discloses wherein the first inference is performed using baseline operational parameters configured for execution of the machine learning model on the computing device (Sanketi, para [0033-34], parameters for training can be predefined, representing ‘baseline paraemeters’).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training of Faulhaber to include the parameters and updates of Sanketi. The motivation for doing so would have been to provide a model that learns information through properties and stays abreast as it runs (Sanketi, para [0008]).

Regarding claim 3, Faulhaber in view of Sanketi discloses the method of claim 2. Sanketi additionally discloses wherein the baseline operational parameters are identified by: generating a representation of the machine learning model; and searching a repository for operational parameters associated with the representation of the machine learning model and the operational properties of the computing device (Sanketi, para [0165], accesses training plan to pick data from a cache)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training of Faulhaber to include the parameters and updates of Sanketi. The motivation for doing so would have been to provide a model that learns information through properties and stays abreast as it runs (Sanketi, para [0008]).

Regarding claim 6, Faulhaber discloses the method of claim 1. Faulhaber does not disclose the additional limitations of claim 6.
Sanketi discloses further comprising: 
detecting a change in the operational properties of the computing device (Sanketi, para [0178], with regards to fig 10 step 1002, receives instruction from first application from client device); 
updating the operational parameters based on the machine learning model and the changed operational properties of the computing device (Sanketi, para [0179-180], with regards to fig 10 step 1006, determines updates of parameters); and 
applying the updated operational parameters to performance of additional inferences using the machine learning model (Sanketi, para [0181], with regards to fig 10 step 1008, transmits update for server to process by server).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training of Faulhaber to include the parameters and updates of Sanketi. The motivation for doing so would have been to provide a model that learns information through properties and stays abreast as it runs (Sanketi, para [0008]).

Regarding claim 7, Faulhaber in view of Sanketi discloses the method of claim 6. Sanketi additionally discloses wherein detecting the change in the operational properties of the computing device comprises determining that a difference between previous operational properties of the computing device and current operational properties of the computing device exceeds a threshold amount of change (Sanketi, para [0180], with regards to fig 10 step 1006, determines updates of parameters and changes to one or more parameters that occurred).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training of Faulhaber to include the parameters and updates of Sanketi. The motivation for doing so would have been to provide a model that learns information through properties and stays abreast as it runs (Sanketi, para [0008]).

Regarding claim 16, Faulhaber discloses the system of claim 13. Faulhaber does not disclose the additional limitations of claim 16.
Sanketi discloses wherein the operation further comprises: 
detecting a change in the operational properties of the computing device (Sanketi, para [0178], with regards to fig 10 step 1002, receives instruction from first application from client device); 
updating the operational parameters based on the machine learning model and the changed operational properties of the computing device (Sanketi, para [0179-180], with regards to fig 10 step 1006, determines updates of parameters); and 
applying the updated operational parameters to performance of additional inferences using the machine learning model (Sanketi, para [0181], with regards to fig 10 step 1008, transmits update for server to process by server).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training of Faulhaber to include the parameters and updates of Sanketi. The motivation for doing so would have been to provide a model that learns information through properties and stays abreast as it runs (Sanketi, para [0008]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber JR United States Patent Application Publication US 2019/0156247 in view of Bei United States Patent Application Publication US 2020/0285642.
Regarding claim 4, Faulhaber discloses the method of claim 1. Faulhaber does not disclose the additional limitations of claim 4.
Bei discloses wherein performing the at least the first inference on the data set comprises: 
estimating a total amount of time to identify initial operational parameters resulting in inference performance approaching, meeting, or exceeding the performance metric targets and generate the first inference on the data set using the initial operational parameters; determining that the estimated total amount of time is within the latency specified for generation of the first inference from receipt of the request; and performing the first inference on the data set by applying the initial operational parameters to execution of the machine learning model (Bei, para [0047], with reference to fig 8, trains model with initial parameters. Dynamically predicts estimated execution time of received request. Executes operators based on estimated execution time).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the steps of Bei. The motivation for doing so would have been to further facilitate searching and organization of data (Bei, para [0001]).

Regarding claim 14, Faulhaber discloses the system of claim 13. Faulhaber does not disclose the additional limitations of claim 14.
Bei discloses wherein performing the at least the first inference on the data set comprises: estimating a total amount of time to identify initial operational parameters resulting in inference performance approaching, meeting, or exceeding the performance metric targets and generate the first inference on the data set using the initial operational parameters; determining that the estimated total amount of time is within the latency specified for generation of the first inference from receipt of the request; and performing the first inference on the data set by applying the initial operational parameters to execution of the machine learning model (Bei, para [0047], with reference to fig 8, trains model with initial parameters. Dynamically predicts estimated execution time of received request. Executes operators based on estimated execution time).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the steps of Bei. The motivation for doing so would have been to further facilitate searching and organization of data (Bei, para [0001]).

Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber JR United States Patent Application Publication US 2019/0156247 in view of Dai United States Patent Application Publication US 2019/0311374.
Regarding claim 9, Faulhaber discloses the method of claim 8. Faulhaber does not disclose the additional limitations of claim 9.
Dai discloses further comprising: for each inference performed on the computing device, augmenting the training data set with performance data for each inference and operational parameters applied to the machine learning model for each inference (Dai, para [0020-21], periodically retrains model based on feedback from clients).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the periodic updates of Dai. The motivation for doing so would have been reduce inefficiencies and improve response times (Dai, para [0004]).

Regarding claim 10, Faulhaber in view of Dai discloses the method of claim 9. Dai additionally discloses further comprising: 
periodically retraining the operational parameter optimizer model using the augmented training data set (Dai, para [0020-21], periodically retrains model based on feedback from clients).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the periodic updates of Dai. The motivation for doing so would have been reduce inefficiencies and improve response times (Dai, para [0004]).

Regarding claim 11, Faulhaber discloses the method of claim 8. Faulhaber does not disclose the additional limitations of claim 11.
Dai discloses periodically updating the operational parameter optimizer model based on updates received from a remote system (Dai, para [0020-21], periodically retrains model based on feedback from clients).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the periodic updates of Dai. The motivation for doing so would have been reduce inefficiencies and improve response times (Dai, para [0004]).

Regarding claim 18, Faulhaber discloses the method of claim 17. Faulhaber does not disclose the additional limitations of claim 18.
Dai discloses for each inference performed on the computing device, augmenting the training data set with performance data for each inference and operational parameters applied to the machine learning model for each inference; and periodically retraining the operational parameter optimizer model using the augmented training data set (Dai, para [0020-21], periodically retrains model based on feedback from clients).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training steps of Faulhaber to include the periodic updates of Dai. The motivation for doing so would have been reduce inefficiencies and improve response times (Dai, para [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/               Primary Examiner, Art Unit 2178